Name: Commission Regulation (EEC) No 1138/86 of 18 April 1986 laying down to what extent applications for issue of export licences submitted during April 1986 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 4. 86 Official Journal of the European Communities No L 103/35 COMMISSION REGULATION (EEC) No 1138/86 of 18 April 1986 laying down to what extent applications for issue of export licences submitted during April 1986 for beef and veal products which may benefit from special import treatment in a third country may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 3768/85 (3), Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal sector (4) as last amended by Regulation (EEC) No 3815/85 (5), lays down, in Articles 14 and 15, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regula ­ tion (EEC) No 2973/79 (*) ; whereas Article 1 5 (6) (c) of Regulation (EEC) No 2377/80 requires the Commission, where the quantities in respect of which licences are applied for exceed the quantities available, to reduce the quantities requested by a fixed percentage ; Whereas Commission Regulation (EEC) No 3582/81 of 14 December 1981 f), fixed the quantities of meat which might be exported on special terms for the second quarter of 1986 ; Whereas the quantities for which licence applications have been lodged for the second quarter of 1986 are lower than those available ; whereas these applications can, therefore, be met in full , HAS ADOPTED THIS REGULATION : Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the second quarter of 1986 shall be met in full . Article 2 This Regulation shall enter into force on 21 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 334, 28 . 12. 1979, p. 8 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 24 . (3) OJ No L 362, 31 . 12. 1985, p. 8 . (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . (*) OJ No L 368 , 31 . 12. 1985, p . 11 . (6) OJ No L 336, 29. 12 . 1979, p . 44. o OJ No L 359 , 15 . 12. 1981 , p. 14 .